The proceeding in error in this case is prosecuted by petition in error and case-made. It does not appear from the record or otherwise that defendants in error were present, either in person or by counsel, at the settlement of the case-made, or that notice of the time and place of settlement was ever served upon or waived by defendants in error, or whether any amendments were suggested, and if any were suggested, what amendments were allowed or disallowed. Under this condition of the record, the case-made must be treated as a nullity and the cause dismissed. First Nat. Bank ofCollinsville v. Daniels, 26 Okla. 383, 108 P. 748; Cobb   Co.et al. v. Hancock, 31 Okla. 42, 119 P. 627; Lister et al. v.Williams, 28 Okla. 302, 114 P. 255; Richardson v. Thompson,33 Okla. 120, 124 P. 64; Jones v. Jones, ante, 130 P. 199.
All the Justices concur.